UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34135 DYNAMICS RESEARCH CORPORATION (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-2211809 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 60 Frontage Road, Andover, Massachusetts (Address of Principal Executive Offices) 01810-5498 (Zip Code) Registrant’s telephone number, including area code (978)289-1500 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $0.10par value Nasdaq Global Market Securities registered pursuant to Section12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated fileroAccelerated filerþNon-accelerated filero Smaller reportingcompanyo Indicate by check mark whether the registrant is a shell Company (as defined in Rule12b-2 of the Exchange Act).
